Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Pantermeuhl fails to specify the claimed “fluid” and related “flow resistance reduction means”, the Examiner respectfully disagrees.
The housing of Pantermeuhl is said to be fluid tight, according to Column 4, Line 50. This indicates that at the very least, the housing contains within it an amount of air. The air within the housing provides a degree of resistance to movement. Finally, the shape and smooth surface of elements 53 and 54 provide a more aerodynamic shape with lower resistance. This aerodynamic shape is considered to read on the claimed “flow resistance reduction means”.
The rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Pantermeuhl et al (US 5,456,325).


2. (Previously presented) Pantermuehl discloses the generator according to claim 1, wherein the rotation body comprises at least one edge (Figure 6 illustrates two flat surfaces as claimed, one of which provides for threaded section 52) oriented transversely with respect to the rotational direction, said at least one edge being provided with said flow resistance reduction means.  

3. (Previously presented) Pantermuehl discloses the generator according to claim 1, wherein the rotation body (53) has a circumference the contour of which is completely positioned between two circles (49) which are concentric with respect to the rotation axis

4. (Previously presented) Pantermuehl discloses the generator according to any of the preceding claims, wherein all radial sections of the rotation body (53) have a generally equal shape.  (Breaking up the body of element 53 into a plurality of radial sections, each section would have a slightly curved inner section, extending outwardly in a wedge shape to an edge. Thus each radial ‘pie shape’ would have generally the same shape, regardless of physical dimensions.)    

9. (Currently amended) Pantermuehl discloses the generator according to claim 1, wherein the rotation body (53) is disc-shaped (disk is defined as appearing flat and round which elements 53 generally are).  

10. (Previously presented) Pantermuehl discloses the generator according to claim 1, wherein the rotation body is submerged in the fluid (air or any fluid present).  

11. (Previously presented) Pantermuehl discloses the generator according to claim 1, wherein the housing is completely filled with the fluid (understood to be the case by one of ordinary skill in the art). 

12. (Previously presented) Pantermuehl discloses the generator according to claim 1, comprising two identical rotation bodies (53) as well as a drive (51) for synchronously rotating said rotation bodies in opposite directions.  (Column 3, Lines 30-43)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pantermeuhl et al (US 5,456,325) alone.
6. (Currently amended) Pantermuehl discloses the generator according to claim 1, however fails to specify wherein the rotation body comprises at least two materials having different specific masses.

Such an alloy / material may be chosen to better resist corrosion or provide a longer life through better wear-handling.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the rotation body of Pantermuehl incorporated an alloy or some similar type of material that comprised at least two different materials having different specific masses for the expected benefit of prolonging the useful life of the vibration generator.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayling (US 7,584,796) in view of Pantermeuhl et al (US 5,456,325).
13. (Previously presented) Ayling (US 7,584,796) discloses an underwater drilling installation, comprising a platform (1) provided with support means (hoist mechanism shown for lowering the system) for placement on the bottom of a body of water, and a drilling device (Column 8, Lines 19-28) for performing drilling operations in the bottom.
Ayling fails to specify the use of a vibration generator.
Pantermeuhl, however, teaches a subsea system for installing a tubular element into a seafloor, the system comprising a vibration generator according to claim 1.     
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the vibration generator of Pantermeuhl to the invention of Ayling for the expected benefit of more easily installing the subsea tubular into the seafloor.



15. (Previously presented) The combination discloses an underwater drilling system, comprising a floating vessel (Ayling - 9), hoisting means (Ayling - Figure 1) supported on the barge and an underwater drilling installation according to claim 13 suspended from the hoisting means for lowering the underwater drilling installation on the bottom of a body of water respectively for retrieving the underwater drilling installation from said bottom.  (Ayling - Figure 1)

16. (Previously presented) The combination discloses the underwater drilling system according to claim 13, wherein the rotation axis of the suspension is oriented transverse, with respect to the rotation axis of the drilling device.  (Ayling - hoist mechanisms, though not shown, typically use spools which are commonly wound transverse from the direction of travel/lowering)

17. (Previously presented) The combination discloses the underwater drilling system of claim 16, wherein the rotation axis of the suspension is oriented perpendicular with respect to the rotation axis of the drilling device. (Perpendicular is an ideal relationship between the transverse axes, as such an arrangement provides the greatest control over hoisting and lowering via the hoisting means.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pantermeuhl et al (US 5,456,325) in view of Roussy (US 2007/0151377).


Roussy, however teaches wherein oil is used within a vibratory apparatus for the purposes of lubrication.
Therefore it would have been obvious to modify Pantermeuhl as taught by Roussy to obtain the invention as specified in the claim. 

Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AARON L LEMBO/
Primary Examiner
Art Unit 3679